Citation Nr: 1606626	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to February 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In its March 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a low back disability.  In an August 2011 statement of the case, the RO reopened the claim and denied it on the merits.

A Travel Board hearing was held in December 2015 by the undersigned Veterans Law Judge.  A transcript of the hearing testimony has been associated with the claims file.    

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2005 rating decision denied service connection for a low back disability.  The Veteran did not appeal this decision or submit new and material evidence within one year; it is final.  

2.  The evidence added to the record since the last rating decision in March 2009 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims for service connection for a low back disability, and creates a reasonable possibility of an allowance of the claim. 


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied the claim for service connection for a low back disability is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought as it pertains to the Veteran's application to reopen his claim for service connection of a low back disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with the Veteran's application to reopen his claim for service connection of a low back disability, such error was harmless and will not be further discussed. 

II.  Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

III.  Application to Reopen

The Veteran contends that his claim for service connection of a low back disability should be reopened due to his submission of medical evidence that had not been previously considered.  For the reasons that follow the application to reopen is granted. 

In a November 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability, in part, because there was no evidence that the Veteran had a current diagnosis of a low back disability.  

The Veteran was notified of the November 2005 rating decision and of his appellate rights.  He did not appeal this rating decisions and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the November 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the November 2005 rating decision included the Veteran's service treatment records (STRs) and a September 2005 VA examination.  

The Veteran submitted his current application to reopen his claim in August 2008.  The Veteran submitted an October 2008 letter from his private doctor, Dr. V.G.G.  Dr. V.G.G. indicated that the Veteran had been under his care for chronic back pain for "several years," adding that the Veteran's pain requires Doctors visits and pain management.  Further medical records obtained from Dr. V.G.G. show that the Veteran visited Dr. V.G.G. twice in October 2008 due to complaints of back pain.  

The Veteran received a VA examination for his low back in July 2011.  The Veteran reported to the examiner that his back began to hurt in service after jumping out of a truck following an IED explosion.  The VA examiner diagnosed the Veteran with a chronic lumbar strain.  The Veteran's VA treatment records from August 2006 to December 2014 were obtained.  The Veteran's VA treatment records show the Veteran's repeated complaints of back pain.  For example, a March 2010 VA treatment record noted the Veteran was completing back exercises at home but was still experiencing pain and tightness in his lower back; a September 2011 VA treatment record noted that the Veteran reported that his low back had been bothering him for the last 3 months; a February 2012 VA treatment record indicated that the Veteran reported back pain in the morning; and an October 2014 VA treatment record noted the Veteran reported that he quit his job at the United Postal Service because his low back pain had worsened, at which point he was diagnosed with chronic low back pain.

The Veteran also provided lay testimony regarding his low back pain.  In the Veteran's August 2011 VA Form 9 he stated that he has had received treatment for his low back pain in VA facilities and with his private doctor.  The Veteran also stated that had been taking Motrin to help his back pain but that he was still unable to participate in physical activities because of his back pain.  At his December 2015 Travel Board hearing the Veteran testified to receiving treatment for his back pain from the time he separated from service to present day.  Lay persons are competent to testify to things of which they have firsthand knowledge (i.e., experiencing back pain).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lay evidence provided by the Veteran is considered credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the Veteran's statements are competent credible evidence in favor of his claim.               
 
In a March 2009 rating decision, the RO declined to reopen the previously denied claim for a low back disability because the Veteran had not submitted any new and material evidence.  In the August 2011 Statement of the Case, the RO considered the newly submitted private and VA medical evidence to be new and material evidence, reopened the claim, and denied service connection on the merits based on a lack of nexus.  The Veteran filed his Form 9 substantive appeal in August 2011. 

Although the RO reopened (and denied on the merits) the claim of service connection for a low back disability in an August 2011 Statement of the Case, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issue is characterized accordingly.

The Board finds that the evidence received since the March 2009 rating decision is new and material evidence.  The newly submitted medical evidence and lay testimony provided by the Veteran is new in that it has not previously been considered.  The evidence is material in that it relates to an unestablished fact, the Veteran having a current low back disability, and raises a reasonable possibility of substantiating the claim.  Shade, supra.  Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.


ORDER

The Veteran's claim for service connection of a low back disability is reopened.


REMAND

The Veteran's claim for service connection of a low back disability is reopened however; the Board cannot consider the claim on the merits because additional development is needed. 

The Veteran received a VA examination for his low back disability in July 2011.  The Veteran reported an onset of low back pain in 2004, when he jumped out of a truck after an IED explosion.  The Veteran noted that he experienced stiffness and spine pain lasting hours every day.  The July 2011 VA examiner concluded that the Veteran's low back disability was less likely as not caused by or a result of "limited information."  The examiner's rationale for this conclusion was that after reviewing the Veteran's claims file and medical records "there are no records to substantiate this injury has caused residual problems.  Also he works fulltime in an active and physical demanding job and plays sports."  This examination is inadequate as the examiner failed to consider the Veteran's repeated complaints of back pain, which are noted in service, on separation from service, and in the Veteran's VA medical records.         

The Veteran's January 2005 STR noted the Veteran reported to the S.M.A.R.T. chiro clinic with low back pain.  The treating health care provider diagnosed the Veteran with mechanical low back pain.  In the Veteran's January 2005 Report of Medical Assessment he responded yes to the question "have you suffered from an injury or illness while on active duty for which you did not seek medical care?"  The Veteran's February 2005 Report of Medical Assessment performed at separation noted that he was still suffering from back pain.  The Board also notes that a "short form separation physical" report dated in January 2005 reflects that the Veteran reported having a history of low back pain for 8 months and was being seen by a chiropractor.  

The Veteran also sought treatment for his low back pain following his separation from service.  The Veteran's VA treatment records from August 2006 to December 2014 were obtained.  As noted above, the Veteran's VA treatment records show the Veteran's repeated complaints of back pain.  For example, a March 2010 VA treatment record noted the Veteran was experiencing pain and tightness in his lower back and a September 2011 VA treatment record noted that the Veteran reported that his low back had been bothering him for the last 3 months.  

Additionally, the Veteran's April 1999 entrance examination contains a notation indicating that the Veteran may have scoliosis; however, the examiner did not discuss whether the Veteran's low back pain was etiologically related to his scoliosis.   

As it appears that the July 2011 VA examiner's conclusion that there was no evidence that the Veteran was experiencing residuals of a low back injury did not consider several medical records, a new examination is needed.  
         
Additionally, the Board notes that it appears the medical records received from Gonzaba Medical Group contain the records of patients other than the Veteran.  Some of the records do not contain a name and therefore is not immediately obvious whether the record pertains to the Veteran or one of the other patients.  Therefore a new request for records should be made to the Gonzaba Medical Group with special attention that only the Veteran's records are included.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain authorization from the Veteran and request records from the Gonzaba Medical Clinic for treatment for his low back disability, taking special care to send only records pertaining to the Veteran.  Inform the Veteran and provide him with the chance to submit additional records. 

2.  After the above is completed, schedule the Veteran for a VA examination to determine the etiology of any low back disability.  The examiner must review the claims file.  The examiner must provide a rationale for all opinions reached.  The examiner must address the following questions: 

a)  Please specify all applicable current diagnoses pertaining to the Veteran's back.  If the Veteran is diagnosed with scoliosis, please offer an opinion as to whether the scoliosis that was noted on entrance examination increased in severity during service.

b)  If the Veteran is found to have a low back disability other than scoliosis, is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current low back disability was caused or aggravated, or had its onset, in service?  The examiner should take into account the service treatment records demonstrating complaints of back pain and the Veteran's repeated complaints of low back pain after separation from service.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


